PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/301,557
Filing Date: 3 Oct 2016
Appellant(s): Affolter et al.



__________________
Aaron J. Morrow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/16/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 9-11 and 14-26 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 9-11, 14-19 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goedhart in view of Huang, Winter, Woychik (5,169,666) and Zdenek. 
Goedhart: THE COMPOSITION OF HUMAN MILK AS A MODEL FOR THE DESIGN OF INFANT FORMULAS: RECENT FINDINGS AND POSSIBLE APPLICATIONS; Nutrition Research Reviews (1994), 7, 1-23.

Huang: The Essential Amino Acid Requirements of Infants; Layout and printing by: Gildeprint Drukkerijen - Enschede, The Netherlands © 2012 Lisha Huang, Rotterdam, The Netherlands.

Winter: Breast Milk Custom Formulated For Baby’s Gender; February 19, 2014 at: https://web.archive.org/web/20140302064205/https://www.iflscience.com/health-and-medicine/breast-milk-custom-formulated-baby’s-gender/

Zdenek: EP 1 048 226 81; published 8/31/2005.
 
With regard to the prior art, the term/phrase "gender specific synthetic nutritional compositions” encompasses: any synthetic nutritional composition, intended to be consumed by an infant that is specifically adapted to the nutritional needs of either a female or male infant, as disclosed on pg. 4, lines 10-12 of the pending Specification.

With regard to the prior art, the claimed gender of the composition/s encompasses that such compositions are for infants having the claimed gender.

Independent Claims 1, 9 and 10
Method of administering a nutrition system to infants of up to 1 month of age  
Goedhart teaches about methods of modeling human milk for making infant formula (i.e. synthetic nutritional compositions for making)(ti.), wherein such formulas are fed/administered to infants for the first two month (see Title and the 1st para. of Protein Quality), including amino acids (3rd para. of Protein Quantity) which provides the use of synthetic nutritional compositions for age specific infants.
Goedhart shows many examples of formulas (human or synthetic) being administered to infants for its nutritional value (see Protein Quantity, or Protein Quality, 
Therefore, Goedhart provides a method for providing nutrition, wherein a nutritional system is provided that comprises multiple synthetic nutritional compositions (i.e. infant formula), which are administered to infants having an age that encompasses those of up to 1 month of age.

Histidine in the nutritional system
Goedhart teaches the use of amino acids (3rd para. of Protein Quantity), however, does not discuss the use of phenylalanine in the nutritional compositions.
Huang also teaches methods of making infant formulas (0006+), including at least 5 formulations (i.e. a nutritional system) (Table 1), all comprising amino acids, including histidine in amounts of 20 to 36 mg/kg/day (Table 2).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas with amino acids, as the modified teaching above, to include the specifically claimed amino acid, histidine, as claimed, because Huang illustrates that the art finds histidine to be suitable for similar intended uses, including methods of making infant formulas with amino acids (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

The modified teaching, in Huang, shows that each formula has varying concentrations.

Ratio between histidine content of formulas A and B
The modified teaching, in Huang, provides that histidine can be used in amounts of 20 to 36 mg/Kg/day (Table 2), which provides a range that makes obvious the use of separate formulas comprising histidine at first and second concentrations having a ratio of 1:3.9 to 1:1.001, as claimed. 

Intended use of infant formulas based on gender
Goedhart provides that more than one formula is used based on the age of the infant (as discussed above), which encompasses the use of multiple specific formulas, including one for each of female and male infants, because in this specific case, the various permutations of gender type is so small (male and/or female, disclosed (i.e. specific) or not (neutral)) the teaching is as comprehensive and fully as if it had written the name of each permutation.
See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.

Therefore, Goedhart’s teaching of multiple infant formulas encompasses the claim of a nutritional system comprising:


two compositions: 
a male gender specific synthetic nutritional composition for an infant up to 1 month of age; and 
a female gender specific synthetic nutritional composition for an infant up to 1 month of age.

Although Goedhart teaches that nutritional infant formulas are modeled to human breastmilk (ti.), the teaching is not specific about nutritional infant formulas being for specific genders.
Winter also teaches about using nutritional infant formulas and that human breastmilk is gender specific (see entire short article).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using synthetic nutritional infant formulas, as Goedhart, to include a step wherein said formulas are gender specific, as claimed, because Goedhart teaches that synthetic infant formulas are modeled to human breastmilk, and Winter provides that human breast milk is beneficially gender specific, which means that given the desire to model human breastmilk one of skill would have a reasonable expectation that human breast milk being modeled is gender specific.





Additional ingredients
The modified teaching, does not discuss additional ingredients, as claimed.
Woychik (5,169,666) also teaches methods of making synthetic infant formula to simulate human milk (ab.), wherein amino acids like histidine are used (5, 65+) and further provides the use of additional ingredients, including: bovine milk fat (4, 8+ and Table 2).
Zdenek also teaches methods of making synthetic infant formula to simulate human milk (0002+), wherein amino acids like histidine are used (0006+) and further provides the use of additional ingredients, including: soy protein, rice protein, corn protein, oat protein, barley protein, wheat protein, rye protein, pea protein, egg protein, sunflower seed protein, potato protein, fish protein, meat protein, saccharose, maltodextrin, starch, palm olein, high oleic sunflower oil, fish oil, and maltodextrin (i.e. malto-oligosaccharides) (see the Table starting at bottom of pg. 4).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making human formulas tailored after human milk, as the modified teaching above, to include additional ingredients, as claimed, because the combination of Woychik and Zdenek illustrate that the art finds them to be suitable for similar intended uses, including methods of making human formulas tailored after human milk (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.



As for claim 9, the modified teaching, in Huang also provides that multiple infant formulas, comprise varying amount of amino acids, including histidine (Tables 1 and 2), wherein providing infants with sufficient amount of amino acids is essential for growth (bottom of pg. 9+). Such a teaching explicitly provides that optimum amounts of amino acids are fed to an infant.

As for claim 10, the modified teaching, in Huang provides methods of making multiple infant formulas (i.e. a nutritional system) (Table 1) for the benefit of essential growth which reads on the method treating, protecting or mitigate sub optimal growth and development of an infant, as claimed.

Dependent claims
As for claim 3, as discussed above the multiple formulas provided are all infant formulas, as claimed.

As for claim 11, as for the nutritional system being made/prepared from a gender neutral synthetic nutritional composition: since the modified teaching encompasses that the multiple infant formulas (i.e. nutritional system) include those for infants which encompasses those for males and or females, disclosed (i.e. specific) or not (neutral), the teaching makes obvious the use of a synthetic nutritional compositions (i.e. infant formulas) for infants wherein the gender is neutral.  


Further, since the nutritional system includes infant formulas for infants of an undefined gender (i.e. gender neutral infants), it would be reasonable for one of skill to expect a step of preparing the system from said formulas has occurred.

As for claims 14-19, the modified teaching, in Huang, provides that histidine can be used in amounts of 20 to 30 mg/Kg/day (Table 2), which provides a range that encompasses the claim of separate infant formulas comprising histidine at first and second concentrations, which encompasses a ratio between a first concentration and a second concentration of:
1:3.9 to 1:1.04, as in claims 14, 16 and 18; and 
1:3.6 to 1:1.09, as in claim 15, 17 and 19.

As for claims 24-26, Goedhart teaches the infant formulas are fed/administered to infants for the first two month (see Title and the 1st para. of Protein Quality), which encompasses infants having the age of 2 weeks to 1 month.  








Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goedhart in view of Huang, Winter, Woychik (5,169,666) and Zdenek, as applied to claims 1, 3, 9-11, 14-19 and 24-26 above, further in view of Zhang.
Zhang: Amino Acid Profiles in Term and Preterm Human Milk through Lactation: A Systematic Review; Nutrients. 2013 Dec; 5(12): 4800–4821.

As for claims 20, 22 and 23, Goedhart teaches modeling human milk for making infant formula (i.e. synthetic nutritional compositions for making )(ti.), by using amino acids  (3rd para. of Protein Quantity), however, does not discuss the use of isoleucine in a concentration of 50.5 to 103.3 mg per 100 g, as claimed.
Zhang also teaches about human milk and that it provides isoleucine concentrations of 51.6 to 93.5 mg/100 mL (Table 4), which encompasses the claimed range of isoleucine in a concentration of 50.5 to 103.3 mg per 100 g and 51.1 to 155.5 mg per 100 g.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using infant milk comprising isoleucine, as the modified teaching above, to include isoleucine in concentrations as claimed, because Zhang illustrates that the art finds encompassing ranges to be suitable for similar intended uses, including methods of using infant milk comprising isoleucine (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.





As for the claimed concentrations of valine, the modified teaching, in Zhang, provides concentration of 54.8 to 125.3 mg/100 mL (Table 4), which encompasses the claimed valine ranges of: 51.1 to 249.6 mg per 100 g; and  56.9 to 149.9 mg per 100 g, as claimed.

As for claim 21, the modified teaching above, in Zhang, provides from 24.6 to 57.0 mg/100 mL of histidine (Table 4), which encompasses infant formulas having a concentration of the histidine, of:
29.4 to 110.3 mg per 100 g (0.0294 wt% to 0.1103 wt%), and 
28.2 to 80.8 mg per 100 g (0.0282 wt% to 0.080 wt%).  

(2) Related Appeals and Interferences
RE: SN 15/301615 
In this case there is an appeal filed and examiner’s answer filed.
There is no shared priority between this case and the one herein, however, the claims are quite similar it that they require a similar method with similar gender specific nutritional compositions, wherein protein is the claimed nutrient versus amino acids herein, by same Applicants.  





(3) Response to Argument
Claim Interpretation: gender specific synthetic nutritional compositions 
It is asserted, that as discussed in the specification, Appellant surprisingly found that up to 1 month, more particularly 2 weeks to 1 month, postpartum, there can be a difference in the concentration range of alanine, and/or histidine, and/or isoleucine, and/or proline, and/or valine found in HM produced by mothers to girls in comparison to mothers to boys. Further, Appellant surprisingly found that up to 1 month, more particularly 2 weeks to 1 month, postpartum, the mean concentration of alanine, and/or histidine, and/or isoleucine, and/or proline, and/or valine in HM produced by mothers to boys was higher than that produced for mothers to girls. See specification, page 1, lines 17-20 and 22-25. In light of this finding, Appellant has developed gender specific nutritional compositions and nutritional systems comprising same that reflect these identified gender differences. Prior to aforementioned findings, the skilled person has no incentive to develop such gender specific synthetic nutritional compositions or to include them in nutritional systems. See specification, page 2, lines 18-21. 
In response, independent claims 1, 9 and 10 all require: 
“A method for providing … comprising: providing a nutritional system comprising a female gender specific synthetic nutritional composition… , the nutritional system further comprising a male gender specific synthetic nutritional composition… ; administering the female gender specific synthetic nutritional composition to a female infant…; and administering the male gender specific synthetic nutritional composition to a male infant…”

The claims are open to comprising the method claimed, therefore they do not limit that the compositions used are administered only a female infant or only a male infant, therefore since Goedhart provides that more than one formula is used based on the age of the infant (as discussed above), which encompasses the use of multiple specific formulas, including one for each of female and male infants, because in this specific case, the various permutations of gender type is so small (male and/or female, disclosed (i.e. specific) or not (neutral)) the teaching is as comprehensive and fully as if it had written the name of each permutation.
In otherwords, a teaching of feeding infants of a similar age, two different formulas, encompasses that the formulas are being fed to both female and male infants.
Further on the name of the formulas administered, since the claims do not require that one nutritional composition is only for males infants and another is only for female infants, this means that Goedhart’s teaching of multiple infant formulas are all male gender specific synthetic nutritional compositions and female gender specific synthetic nutritional compositions, which encompasses each, and therefore the teaching provides what is claimed.

Ratio of 1:3.9 to 1:1.001 between the first histidine concentration and the second histidine concentration
It is asserted, that Goedhart, Huang, Winter, Woychik and Zdenek alone or in combination fail to disclose or suggest administering the female gender specific synthetic nutritional composition comprising histidine at a first concentration to a female 
In particular, Goedhart, Huang, Winter, Woychik and Zdenek alone or in combination fail to disclose or suggest administering the female/male gender specific synthetic nutritional composition comprising histidine at a first/second concentration to a female/male infant up to 1 month of age and the specific ratio of 1:3.9 to 1:1.001 between the first concentration and the second concentration, as required by independent Claim 1. 
Huang is entirely directed to essential amino acid requirements of infants.  The Examiner alleges that Goedhart as modified by Huang “provides that histidine can be used in amounts of 20 to 36 mg/Kg/day (Table 2), which provides a range that makes obvious the use of separate formulas comprising histidine at first and second concentrations having a ratio of 1:3.9 to 1 :1.001.”’ Although Huang discloses a range, the disclosure does not make it obvious to use different concentrations whatsoever.
Huang fails to remedy the deficiencies of Goedhart regarding the use of histidine in the gender specific nutritional and the recited ratio between the histidine concentrations in the female and male gender specific synthetic nutritional compositions
It is asserted, that the same arguments presented above apply to the histidine ratio of claims 14-19.


In response, the primary teaching, Goedhart, provides the use of multiple formulas, and Huang, provides that histidine can be used in amounts of 20 to 36 mg/Kg/day (Table 2).
The combination provides multiple formulas, in Goedhart, including the histidine range available by Huang, wherein the upper and low limits of Huang, provides a sufficient amount to makes obvious the use of separate formulas comprising histidine at first and second concentrations having a ratio of 1:3.9 to 1:1.001, as in independent claims 1, 9 and 10; and in claims 14-19.
In this case the claims require the use of a formula for a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate foods. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else 

Histidine content
It is asserted, that Winter is applied for teaching “about using nutritional infant formulas and that human breast milk is gender specific." * See Office Action, pages 10 and 12. 3 See Office Action, page 10. * See Office Action, pages 12-13. 8 Appl. No. 15/301,557 However, Winter merely discloses that fat content and calcium content in mammal milk can differ by gender of the child.° Winter neither discloses nor suggests any difference in the histidine content of the breastmilk for different genders and thus does not remedy the deficiencies of Goedhart. Specifically, Winter neither discloses nor suggests administering any female/male gender specific synthetic nutritional composition comprising histidine at a first/second concentration to a female/male infant up to 1 month of age and the specific ratio of 1:3.9 to 1:1.001 between the first concentration and the second concentration. Thus, Winter fails to remedy the deficiency of Goedhart regarding the use of histidine in the gender specific nutritional compositions and/or the recited ratio between the histidine concentrations in the female and male gender specific synthetic nutritional compositions. 


In response, this is a piecemeal analysis of the rejection that merely picks apart the references versus taking them as a whole because Winter is not applied to teach 
the use of histidine in the gender specific nutritional compositions or ratios thereof.

Difference of histidine administered for different genders. 
It is asserted, that Huang further does not suggest gender differences. Huang fails to disclose or suggest any use of histidine in the gender specific nutritional, let alone the recited ratio between the histidine concentrations in the female and male gender specific synthetic nutritional compositions. For example, Table 2 in Huang (reproduced below) in fact shows the average intakes of breastfed infants from 1 to 6 months of age, and Table 2 in Huang indicates that the average intake of histidine for breastfed non-gender specific infants from 1 to 6 months of age was 20 to 36 mg/Kg/day. Contrary to the Examiner’s allegation, nothing in Huang suggests any difference of histidine in the composition of the breastmilk itself for different genders. Starting from Goedhart, the skilled artisan without hindsight would have no reason to include different concentrations of histidine in the female and male gender specific synthetic nutritional compositions (let alone the specific ratio of 1:3.9 to 1:1.001 between the first concentration of histidine in the female gender specific synthetic nutritional composition and the second concentration of histidine in the male gender specific synthetic nutritional composition) to somehow arrive at the claimed invention. 



Further, the other secondary references fail to remedy the deficiencies of Goedhart, Winter and Huang. For example, Woychik and Zdenek were merely relied on for the alleged disclosure of histidine used in synthetic infant formulas. Both Woychik and Zdenek merely disclose methods of making synthetic infant formula to simulate human milk, wherein amino acids like histidine are used.? Nothing in these references teaches or suggests any gender-specific differences in the composition of the breastmilk either. 
For example, nothing in Woychik or Zdenek suggests any difference of histidine in the composition of the breastmilk itself for different genders. Thus, none of the cited references disclose or suggest different histidine concentrations in female/male gender specific synthetic nutritional compositions and the specific ratio thereof. Therefore, the skilled artisan without hindsight would not have been motivated to modify Goedhart with the secondary references alone or in combination to include the specific concentrations of histidine in the female/male gender specific synthetic nutritional compositions to somehow arrive at the present claims. 
In response to these arguments, the Examiner alleges that: “the modified teaching, in Goedhart provides that more than one formula is used based on the age of the infant (as discussed above), which encompasses the use of multiple specific formulas, including one for each of female and male infants. we 10 “Goedhart teaches that nutritional infant formulas are modeled to human breastmilk (ti.), and although the teaching is not specific about nutritional infant formulas being for specific genders, Winter, as admitted, does show that infant formulas are gender specific, therefore this 
Further, the skilled artisan would understand that the use of multiple formulas to feed infants based on their age as taught in Goedhart does not encompass the use of multiple specific formulas for specific genders. Further, the rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so.'? 
Further, the U.S. Supreme Court stated that “there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” Here, there is no such rational underpinning to support the alleged 
In response, as discussed repeatedly throughout prosecution, a teaching of feeding multiple infant formulas to infants (i.e. male and female infants) does encompass the administration of a female gender specific synthetic nutritional composition to a female infant (and males); and the administration of a male gender specific synthetic nutritional composition to a male infant (and female infants).
The claims do not require that the female/male gender specific synthetic nutritional composition is administered to only a female/male infant, or that the female/male gender specific synthetic nutritional composition, consists of nutrients in human milk that is administered to only female/male infants.
The claims are open to comprising, wherein no limitations therein are claimed to be closed to only that recited, therefore the claims are open to the claimed compositions being fed/made for administration to any infant, and this argument is not persuasive.

Multiple specific formulas for specific genders 
It is asserted, that the skilled artisan would understand that the use of multiple formulas to feed infants based on their age as taught in Goedhart does not encompass the use of multiple specific formulas for specific genders.
In response, Goedhart does make obvious the use of multiple specific formulas for specific genders because the teaching provides the use of multiple specific formulas for infants, which means they are for female and male infants, which encompasses their use for males/females.

Hindsight
It is asserted, that care must be taken to avoid hindsight reconstruction by using 'the patent in suit as a guide through the maze of prior art references, combining the right references in the right way so as to achieve the result of the claims in suit.
Conclusory statements that lack a factual basis cannot support an obviousness rejection. Such rejections must rest on a factual basis, and these facts must be interpreted without hindsight reconstruction of the claimed invention from the prior art and without resort to speculation, unfounded assumptions or hindsight driven review using Appellant’s disclosure as a guide to supply deficiencies in that factual basis.
In response, in this case only knowledge which was within the level of ordinary skill at the time the claimed invention was made was taken into consideration, knowledge gleaned only from the applicant’s disclosure was not relied on, therefore the reconstruction is proper (see MPEP 7.37.03).










For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.